Ellison, J.
This is a prosecution for the violation of one of the ordinances of Kansas City. There was a judgment of conviction before the recorder and also, on appeal, in the criminal court.
information for oriin.ance: , The information as filed alleged that the act charged was done “in violation of an ordinance of said city entitled ‘Revision of the Ordinances of the City of Kansas, Missouri,’ approved May 12, 1888.” The ordinance referred to was an ordinance adopting a volume of ordinances on all the large variety of subjects usually legislated upon by large cities, embracing near twelve hundred sections. This was not a sufficient reference to the ordinance alleged to be violated. It was no more than a reference to the whole of the book of ordinances of the city. It is not different, in substance, from the cases of Salisbury v. Patterson, 24 Mo. App. 172; Marshall v. Standard, Ib. 192, and Memphis v. O’Connor, 53 Mo. 468.
amendment on But in the criminal court the complaint was amended by inserting the sections of the ordinance violated. By provision of the ordinances of the city, section 893, the procedure in cases of this character is made the same as in misdemeanors before justices of the peace,. Kansas *634City v. O’Connor, 36 Mo. App. 594; St. Joseph v. Harris, 59 Mo. App. 122. And in misdemeanors before justices of the peace, an amendment is not allowed on appeal to the circuit or criminal court. State v. Russell, 88 Mo. 648; State v. Kanaman, 94 Mo. 71; State v. Kemple, 27 Mo. App. 392. We are not advised by counsel that the statute has been amended in this respect since the foregoing decisions were announced. The result is that we must adjudge the information insufficient and reverse the judgment and discharge defendant.
All concur.